CHARLES J. SCHUCK, Judge.
On November 12, 1942, while driving his automobile over and upon Scott street in the town of Princeton, West Virginia, claimant’s car was struck by state road commission truck #1030-5, as the said state road truck was about to be backed into the state road garage located at and near the point of the collision. It was a four-lane road, and it seems that the claimant was proceeding along what is known as the third lane of the said road and in backing into the said garage the said state road truck for some reason swung over and protruded on the said third lane and thereby collided with claimant’s car and inflicting the damages complained of. So far as the record reveals there was no notice to the claimant from the operator of the said state road truck that he was about to swing the said truck over and upon the said lane then being used and traveled upon by the said claimant.
After investigation the state road commission does not contest the clhimant’s right to an award in the amount of $22.97, but concurs in the payment of the same; the claim is likewise approved for payment by the assistant to the attorney general.
Considering the case upon the record as submitted we are of the opinion that it should be entered as an approved plaim and an award in the amount of twenty-two dollars and ninety-seven cents ($22.97) is accordingly made.